United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Rockwall, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Michael E. Woods, for the appellant1
Office of Solicitor, for the Director

Docket No. 15-1709
Issued: August 16, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On August 13, 2015 appellant, through her representative, filed a timely appeal from an
April 29, 2015 nonmerit decision and a May 12, 2015 merit decision of the Office of Workers’
Compensation Programs (OWCP). Pursuant to the Federal Employees’ Compensation Act2
(FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUES
The issues are: (1) whether OWCP properly determined that appellant’s December 16,
2014 reconsideration request was untimely filed and failed to establish clear evidence of error;
and (2) whether it properly reduced appellant’s compensation effective August 24, 2014 based
on her capacity to earn wages in the constructed position of appointment clerk.
FACTUAL HISTORY
This case has previously been before the Board regarding the issue of appellant’s failure
to participate in vocational rehabilitation.3 The facts and circumstances outlined in the Board’s
prior decision are incorporated by reference. The facts relevant to the present appeal are set forth
below.
On April 23, 2004 appellant, then a 51-year-old rural letter carrier, filed an occupational
disease claim (Form CA-2) alleging osteoarthritis due to repetitive motion. OWCP assigned the
claim file number xxxxxx260 and accepted osteoarthritis of the left thumb and hand. It
subsequently accepted an open wound of the left wrist with tendon involvement and mechanical
complications from the implant of an internal orthopedic device and graft.4 In March 2005,
appellant returned to modified-duty work under physical limitations performing light office
duties. By decision dated December 21, 2005, OWCP reduced her monetary benefits to zero as
her actual earnings fairly and reasonably represented her wage-earning capacity.
In June 2005, appellant filed a subsequent occupational disease claim (Form CA-2)
alleging that the repetitive motion of her job and left wrist and hand injury caused overuse of her
right shoulder. OWCP assigned the claim file number xxxxxx470 and accepted right rotator cuff
syndrome.
As of November 24, 2010, the employing establishment could no longer accommodate
appellant’s work restrictions under OWCP file number xxxxxx470 under the National
Reassessment Process (NRP). Accordingly, OWCP placed her on the periodic compensation
rolls, effective January 5, 2011. In May 2011, it combined appellant’s two occupational disease
claims, with file number xxxxxx260 designated as the master file.
On January 3, 2012 OWCP referred appellant to the nurse intervention program, and on
March 27, 2012 it referred her to vocational rehabilitation.
By decision dated April 11, 2013, OWCP suspended appellant’s compensation under
section 8113(b) of FECA and 20 C.F.R. § 10.519 because she failed to participate as required
with vocational rehabilitation efforts. Although appellant contended that she could not
participate with vocational rehabilitation due to fatigue, bilateral knee problems, kidney disease
and seizure disorder, the medical evidence of record did not establish that her total disability was

3

Docket No. 14-0372 (issued November 12, 2014).

4

On July 18, 2007 OWCP granted appellant a schedule award for 14 percent permanent impairment of her left
arm.

2

due to her accepted conditions. Her compensation was reduced to zero as of May 5, 2013, but
was reinstated on June 3, 2013 after she returned to vocational rehabilitation.
By decision dated September 11, 2013, an OWCP hearing representative affirmed the
April 11, 2013 decision suspending appellant’s compensation from May 5 to June 3, 2013.
Appellant appealed the September 11, 2013 decision to the Board.
After a period of educational training, the positions of appointment clerk, information
clerk, and telephone solicitor were identified by the vocational rehabilitation counselor. In a
letter dated January 7, 2014, OWCP advised appellant that these positions were suitable to her
medical and work restrictions. Appellant was advised that she would receive 90 days of
placement assistance to help locate suitable work in one of those positions provided she
cooperated with such effort. She was also advised that her wage-loss compensation benefits
would be reduced based upon the salary of one of those positions at the end of the 90-day
placement assistance period.
Following the 90-day placement assistance period, vocational rehabilitation services were
closed on April 9, 2014, as appellant failed to obtain employment. Despite appellant’s inability
to secure employment, the vocational rehabilitation specialist found her vocationally capable of
performing all targeted positons. He advised that, based on the November 20, 2012 opinion of
referee physician Dr. Bernie L. McCaskill, a Board-certified orthopedic surgeon, all targeted
positions remained vocationally and medically appropriate as they were within appellant’s
medical restrictions and existed in sufficient numbers within the reasonable commuting area.
The vocational rehabilitation specialist indicated that the Occupational Information Network
(O*NET) and the Occupational Employment Statistics from the U.S. Department of Labor,
Bureau of Labor Statistics confirmed availability of such positions in appellant’s geographical
area and provided numerous job leads and job fair information for appropriate positions.
On July 17, 2014 OWCP proposed reducing appellant’s compensation to reflect her
ability to earn wages as an appointment clerk at the pay rate of $328.00 per week. It indicated
that the evidence of record revealed that she was vocationally and physically capable of working
as an appointment clerk, that the position was reasonably available in her commuting area and
that it represented her wage-earning capacity. Appellant was advised that, if she disagreed with
this proposal, she had 30 days to respond.
Evidence submitted in response to the proposal to reduce her compensation included a
June 24, 2014 report of Dr. Jeff Fritz, an anesthesiologist, which contained an assessment of
chronic left shoulder injury with decreasing range of motion. The report noted that appellant did
not have transportation and driving was a problem for her.
In an August 15, 2014 telephone call, appellant stated that: she had been applying for
jobs but no one had returned her calls for employment, that she wanted another referee
examination performed as Dr. McCaskill was biased, and that her left thumb was functionally
limited.
In an August 13, 2014 statement, appellant’s representative contended that OWCP
utilized improper selection procedures to select Dr. McCaskill as the referee physician. He noted
that the case records contained an October 10, 2012 screen-shot bypass note indicating that
3

Dr. Benzel McMasters was bypassed because his appointment scheduler was unable to schedule
an appointment within a reasonable time and was given the bypass code 0. The representative
argued that OWCP selected Dr. McCaskill without waiting the mandatory two hours before
moving on to the next physician on the list. He further noted that Dr. McCaskill and
Dr. McMasters share the same office and staff. The representative additionally contended that
Dr. McCaskill’s report was vague and speculative and did not provide medical reasoning when
he found that the etiology of appellant’s condition was unknown. He further argued that the
medical record indicated that appellant had epilepsy as well as kidney disease and dysfunction
and she was unable to comply with the requirements of vocational rehabilitation. The
representative argued that OWCP should take into account both preexisting and subsequently
acquired conditions.
By decision dated August 18, 2014, OWCP reduced appellant’s compensation effective
August 24, 2014 based on her ability to earn wages as an appointment clerk. It found that the
evidence and arguments submitted did not alter its determination to reduce appellant’s
compensation. OWCP found appellant’s representative’s request for a new impartial medical
examiner was not supported by the evidence of file. It indicated that the position was sedentary
and that the physical requirements did not exceed the work restrictions as provided by
Dr. McCaskill in his referee report of November 20, 2012. OWCP noted that the position was
reasonably available in appellant’s commuting area and that the entry pay level for the position
was $328.00 per week. Using the Shadrick formula,5 it calculated the percentage of her loss of
wage-earning capacity (LWEC) based on this position.6
On September 11, 2014 appellant, through her representative, requested an oral hearing
before an OWCP hearing representative with regard to the August 18, 2014 LWEC
determination. In a September 11, 2014 letter, appellant’s representative set forth duplicative
arguments previously of record pertaining to Dr. McCaskill’s selection as the impartial medical
specialist and requested a new referee examination.
By decision dated November 12, 2014, the Board affirmed the September 11, 2013
decision, but found that there had been no conflict in medical opinion between appellant’s
treating physician, Dr. Mike Shah, a specialist in pain management, and OWCP’s second opinion
physician, Dr. Charles Mitchell, a Board-certified orthopedic surgeon, as to appellant’s capacity
for work due to the accepted work-related conditions. Therefore, the opinion of Dr. McCaskill,
the Board-certified orthopedic surgeon selected as the impartial medical specialist, was reduced
to that of a second opinion referral physician. The Board noted neither Dr. Shah, Dr. Mitchell,
nor Dr. McCaskill found appellant totally disabled from work due to residuals of her accepted
conditions and that the medical evidence of record did not support that appellant’s nonworkrelated medical conditions preexisted her injuries of 2004 or 2005. The Board therefore affirmed
OWCP’s September 11, 2013 decision which found that appellant had failed to cooperate in the
early stages of vocational rehabilitation efforts and thus properly reduced her compensation to
zero for the period May 5 to June 3, 2013.

5

Albert C. Shadrick, 5 ECAB 376 (1953).

6

See Dennis D. Owen, 44 ECAB 475, 479-80 (1993); Wilson L. Clow, Jr., 44 ECAB 157, 171-75 (1992).

4

On December 16, 2014 appellant requested reconsideration of the September 11, 2013
suspension decision for her failure to participate in the early stages of vocational rehabilitation
efforts. Her representative noted that the Board had affirmed the finding that appellant had failed
to cooperate with the early stages of vocational rehabilitation and had reduced referee physician
Dr. McCaskill’s opinion to that of a second opinion physician. He contended that there
continued to be a conflict of medical opinion as to appellant’s ability to participate in vocational
rehabilitation and OWCP failed to meet its burden of proving that appellant was able to
participate in vocational rehabilitation. A copy of a November 27, 2012 medical report of
Dr. Shah previously of record7 and new medical reports of Dr. Fritz dated November 3 and
December 8, 2014 were submitted to demonstrate the continued conflict in medical opinion.
In his November 3, 2014 report, Dr. Fritz indicated that appellant had a right shoulder
injury with an accepted condition of right rotator cuff syndrome. He reviewed the magnetic
resonance imaging (MRI) scan studies of the right shoulder from May 23, 2005, November 24,
2008, and April 9, 2013 and indicated that the MRI scan dating back to 2005 demonstrated that
appellant’s work injury had not ceased and she still had significant pathology. On examination
appellant had significantly decreased strength and decreased range of motion. Dr. Fritz advised
that her prognosis was poor and she was not a surgical candidate due to other medical problems.
In his December 8, 2014 report, he disagreed with Dr. McCaskill’s November 20, 2012 findings
that there was no hand atrophy and that appellant had full range of motion of the
metacarpophalangeal joint and radial abduction of 60 degrees. Dr. Fritz cited to the evidence of
record as well as his own examination findings. He also disagreed with Dr. McCaskill’s findings
with regard to her shoulder injury.
On March 12, 2015 a hearing was held with regard to the August 18, 2014 OWCP
decision that the selected position of appointment clerk fairly and reasonably represented
appellant’s wage-earning capacity. At the hearing, appellant’s representative noted that
Dr. McCaskill’s report had never been submitted to Dr. Shah for his concurrence; therefore,
OWPC erred. He indicated that appellant’s treatment was transferred from Dr. Shah to Dr. Fritz
and resubmitted Dr. Fritz’s rebuttal report of December 8, 2014. At the hearing, the hearing
representative advised appellant, through her representative, that, in order to create a conflict of
opinion, the actual work restriction issue had to be addressed, and that Dr. Fritz had not
discussed appellant’s work restrictions or whether she could perform the duties of the
appointment clerk job. Appellant’s representative noted that the job offer came in after
Dr. McCaskill’s report. He also contended that appellant’s personal injury worsened so that she
was totally disabled.
Following the hearing, the record was held open for 30 days. Evidence from Dr. Fritz
included a prescription note dated March 24, 2015 and a progress report of the same date, which
indicated that appellant had chronic work-related left hand injury that was prone to flare ups.
Requests for medical authorization were also received.
By decision dated April 29, 2015, OWCP denied appellant’s December 16, 2014 request
for reconsideration of the April 11, 2013 decision affirming the suspension of compensation for
7

The record reflects that Dr. Shah’s November 27, 2012 report was previously considered on September 19,
2013, December 16, 2014, and January 28, 2015.

5

May 5 to June 3, 2013. OWCP found that the request for reconsideration was untimely filed and
failed to establish clear evidence of error.
By decision dated May 12, 2015, OWCP’s hearing representative affirmed OWCP’s
August 18, 2014 decision which reduced appellant’s compensation effective August 24, 2014
based on her ability to earn wages as an appointment clerk.
LEGAL PRECEDENT -- ISSUE 1
OWCP, through regulations, has imposed limitations on the exercise of its discretionary
authority under section 8128(a) of FECA. It will not review a decision denying or terminating a
benefit unless the application for review is received within one year of the date of that decision.8
The one-year period begins on the date of the original decision. However, a right to
reconsideration within one year accompanies any subsequent merit decision on the issues. This
includes any hearing or review of the written record decision, any denial of modification
following reconsideration, any merit decision by the Board, and any merit decision following
action by the Board, but does not include prerecoupment hearing decisions.9
Its regulations state that OWCP will reopen a claimant’s case for merit review,
notwithstanding the one-year filing limitation set forth section 10.607 of OWCP regulations, if
the claimant’s application for review shows clear evidence of error on the part of OWCP.10 In
this regard, OWCP will limit its focus to a review of how the newly submitted evidence bears on
the prior evidence of record.11
To establish clear evidence of error, a claimant must submit evidence relevant to the issue
which was decided by OWCP. The evidence must be positive, precise, and explicit and must
manifest on its face that OWCP committed an error. Evidence that does not raise a substantial
question concerning the correctness of OWCP’s decision is insufficient to establish clear
evidence of error. It is not enough to merely show that the evidence could be construed so as to
produce a contrary conclusion. This entails a limited review by OWCP of how the evidence
submitted with the reconsideration request bears on the evidence previously of record and
whether the new evidence demonstrates clear error on the part of OWCP. To show clear
evidence of error, the evidence submitted must be of sufficient probative value to prima facie
shift the weight of the evidence in favor of the claimant and raise a substantial question as to the
correctness of OWCP’s decision.12

8

20 C.F.R. § 10.607(a) (2011).

9

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.4(a) (October 2011).

10

20 C.F.R. § 10.607(b) (2011); Cresenciano Martinez, 51 ECAB 322 (2000).

11

See Alberta Dukes, 56 ECAB 247 (2005).

12

Robert G. Burns, 57 ECAB 657 (2006).

6

ANALYSIS -- ISSUE 1
In its April 29, 2015 decision, OWCP improperly determined that appellant had failed to
file a timely application for review. The Board has reviewed the record on appeal and remands
the case to OWCP for application of the correct standard of review because appellant’s request
for reconsideration was timely submitted.
An application for reconsideration must be received by OWCP within one year of the
date of a merit review of the claim, including any merit review by the Board.13 The last merit
decision of record, regarding appellant’s failure to participate in vocational rehabilitation, was
the Board’s November 12, 2014 decision, which affirmed OWCP’s September 11, 2013
decision. The Board found that OWCP properly reduced appellant’s compensation to zero from
May 5 to June 3, 2013 for failing to cooperate with the early stages of vocational rehabilitation.
Because appellant’s reconsideration request on that issue was received on December 16, 2014,
within one year of the last merit decision dated November 12, 2014, the Board concludes that the
request was timely.14
The Board notes that OWCP’s April 29, 2015 decision erroneously noted that appellant
requested reconsideration of its April 11, 2013 decision. As reflected in the procedural history,
on September 11, 2013 an OWCP hearing representative had affirmed the April 11, 2013
decision which suspended appellant’s compensation from May 5 to June 3, 2013. By merit
decision dated November 12, 2014, the Board affirmed the September 11, 2013 decision.
In its April 29, 2015 decision denying appellant’s reconsideration request, OWCP applied
the clear evidence of error legal standard. This standard is the appropriate standard only for
cases in which a reconsideration request is untimely filed.15 Since OWCP erroneously reviewed
the evidence submitted by appellant in support of her reconsideration request under the clear
evidence of error standard, the Board will remand the case to OWCP for application of the
standard for reviewing a timely request for reconsideration as set forth at 20 C.F.R.
§ 10.606(b)(3).
LEGAL PRECEDENT -- ISSUE 2
Once OWCP accepts a claim, it has the burden of proof to justify termination or
modification of compensation benefits.16 An injured employee who is either unable to return to
the position held at the time of injury or unable to earn equivalent wages, but who is not totally

13

20 C.F.R. § 10.607.

14

C.V., Docket No. 14-1293 (issued February 23, 2015); J.N., Docket No. 12-1543 (issued February 12, 2013).

15

See Donna M. Campbell, 55 ECAB 241 (2004).

16

H.N., Docket No. 09-1628 (issued August 19, 2010); T.F., 58 ECAB 128 (2006); Kelly Y. Simpson, 57 ECAB
197 (2005).

7

disabled for all gainful employment, is entitled to compensation computed on loss of wageearning capacity.17
Under section 8115(a) of FECA, wage-earning capacity is determined by the actual
wages received by an employee, if the earnings fairly and reasonably represent his or her wageearning capacity. If the actual earnings do not fairly and reasonably represent the employee’s
wage-earning capacity or if the employee has no actual wages, the wage-earning capacity is
determined with due regard to the nature of the injury, the degree of physical impairment, the
employee’s usual employment, age, qualifications for other employment, the availability of
suitable employment, and other factors and circumstances which may affect his or her wageearning capacity in his or her disabled condition.18 Wage-earning capacity is a measure of the
employee’s ability to earn wages in the open labor market under normal employment
conditions.19 The job selected for determining wage-earning capacity must be a job reasonably
available in the general labor market in the commuting area in which the employee lives.20 The
fact that an employee has been unsuccessful in obtaining work in the selected position does not
establish that the work is not reasonably available in her commuting area.21
When OWCP makes a medical determination of partial disability and of specific work
restrictions, it may refer the employee’s case to an OWCP wage-earning capacity specialist for
selection of a position, listed in the Department of Labor, Dictionary of Occupational Titles
(DOT) or otherwise available in the open market, that fit the employee’s capabilities with regard
to his or her physical limitations, education, age, and prior experience. Once this selection is
made, a determination of wage rate and availability in the labor market should be made through
contact with the state employment service or other applicable service. Finally, application of the
principles set forth in Albert C. Shadrick22 and codified by regulations at 20 C.F.R. § 10.40323
should be applied. Subsection(d) of the regulations provide that the employee’s wage-earning
capacity in terms of percentage is obtained by dividing the employee’s actual earnings or the pay
rate of the position selected by OWCP, by the current pay rate for the job held at the time of the
injury.24
In determining an employee’s wage-earning capacity based on a position deemed
suitable, but not actually held, OWCP must consider the degree of physical impairment,
17

20 C.F.R. §§ 10.402, 10.403.

18

5 U.S.C. § 8115(a); see N.J., 59 ECAB 171 (2007); T.O., 58 ECAB 377 (2007); Dorothy Lams, 47 ECAB
584 (1996).
19

Albert L. Poe, 37 ECAB 684, 690 (1986).

20

Id. The commuting area is to be determined by the employee’s ability to get to and from the work site. See
Glen L. Sinclair, 36 ECAB 664, 669 (1985).
21

See Leo A. Chartier, 32 ECAB 652, 657 (1981).

22

Supra note 5.

23

20 C.F.R. § 10.403.

24

Id. at § 10.403(d).

8

including impairments resulting from both injury-related and preexisting conditions, but not
impairments resulting from postinjury or subsequently acquired conditions.25 Any incapacity to
perform the duties of the selected position resulting from subsequently acquired conditions is
immaterial to the loss of wage-earning capacity that can be attributed to the accepted
employment injury and for which appellant may receive compensation. Additionally, the job
selected for determining wage-earning capacity must be a job reasonably available in the general
labor market in the commuting area in which the employee lives.26 OWCP is not obligated to
actually secure employment for appellant.27 Additionally, the Board has held that a wageearning capacity determination must be based on a reasonably current medical evaluation.28
ANALYSIS -- ISSUE 2
In 2004 OWCP accepted that appellant sustained osteoarthritis of the left thumb and
hand, an open wound of left wrist with tendon involvement and mechanical complications of
internal orthopedic device, implant, and graft. In 2005 under claim, file number xxxxxx470, it
accepted right rotator cuff syndrome. Appellant continued to work as a modified rural letter
carrier until November 24, 2010 when the employing establishment could no longer
accommodate her work restrictions. She was placed on the periodic rolls in receipt of
compensation for total disability as of January 5, 2014.
OWCP reduced appellant’s
compensation benefits effective August 24, 2014 based on her ability to earn wages as an
appointment clerk, a decision that was affirmed by the hearing representative on May 12, 2015.
The Board finds that OWCP improperly determined that appellant was physically capable
of performing the selected position of an appointment clerk. The Board notes that the opinion of
Dr. McCaskill is not that of an impartial medical specialist, but that of a second opinion referral
physician. In its November 12, 2014 decision, the Board had determined that there was no
conflict in medical opinion at the time appellant was referred to Dr. McCaskill, which rendered
his opinion that of a second opinion referral physician.29

25

James Henderson, Jr., 51 ECAB 268 (2000).

26

Id.

27

Phillip S. Deering, 47 ECAB 692 (1996).

28

See M.A., 59 ECAB 624 (2008). See Carl C. Green, Jr., 47 ECAB 737, 746 (1996) (six-month-old medical
reports are reasonably current for purposes of wage-earning capacity determination); Cf. Keith Hanselman, 42
ECAB 680 (1991) (two-year-old medical report and year-old work restriction evaluation forms were not reasonably
current for wage-earning capacity determination); Anthony Pestana, 39 ECAB 980 (1988) (three-year-old medical
evaluation is not reasonably current for wage-earning capacity determination).
29

See Docket No. 14-372 (issued November 12, 2014). The Board specifically found that Dr. Shah offered
insufficient medical reasoning pertaining to appellant’s residuals and work limitations to warrant application of
section 8123 of FECA.

9

The appointment clerk position was listed as sedentary and the duties do not exceed the
restrictions set forth by Dr. McCaskill. In this case, however, the medical evidence upon which
OWCP relied to determine appellant’s ability to work an appointment clerk was stale.30
Dr. McCaskill’s November 20, 2012 opinion regarding appellant’s ability to work was
based on an examination of appellant conducted nearly nine months prior to OWCP’s reduction
of compensation effective August 24, 2014. His opinion would not provide a reasonably
accurate assessment of appellant’s medical condition and ability to work around the time OWCP
adjusted her compensation. While the Board has had occasion to evaluate the probative value of
older medical reports and, because cases differ, it has never adopted a rigid standard.31
The Board further notes that Dr. McCaskill’s November 20, 2012 report, as well as older
medical reports previously of record, did not discuss appellant’s disability as of August 24, 2014
when her compensation was reduced. While Dr. McCaskill opined that appellant’s restrictions
were related to difficulties grasping with her left hand because of thumb dysfunction and pain,
none of the physicians of record, including Dr. Shah, Dr. Mitchell, Dr. McCaskill, found
appellant totally disabled for work due to residuals of her accepted conditions. The Board has
held that stale medical evidence cannot form the basis for current evaluation of residual
symptomology or disability determination.32
For this reason, the Board finds that
Dr. McCaskill’s reports are of limited probative value regarding appellant’s ability to work as an
appointment clerk in August 2014.
OWCP therefore improperly reduced appellant’s
compensation effective August 24, 2014 based on her capacity to earn wages as an appointment
clerk.33
CONCLUSION
The Board finds that since OWCP evaluated appellant’s timely reconsideration request
under the wrong standard the April 29, 2015 decision of OWCP will be set aside and the case
remanded to OWCP for proper consideration of appellant’s timely request for reconsideration.
The Board further finds that OWCP improperly reduced appellant’s compensation effective
August 24, 2014 based on her capacity to earn wages as an appointment clerk.

30

See R.B., Docket No. 14-0594 (issued September 4, 2015).

31

Id.

32

See Keith Hanselman, supra note 28; see also Ellen G. Trimmer, 32 ECAB 1878 (1981).

33

In light of the disposition of this case, appellant’s contentions on appeal will not be addressed.

10

ORDER
IT IS HEREBY ORDERED THAT the April 29, 2015 decision of the Office of
Workers’ Compensation Programs is set aside and the case remanded for further proceedings
consistent with this opinion and the May 12, 2015 OWCP decision is reversed.
Issued: August 16, 2016
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

11

